Exhibit 10.10

ARMSTRONG FLOORING, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

The Armstrong Flooring, Inc. Nonqualified Deferred Compensation Plan (the
“Plan”) was established by the Retirement Committee of Armstrong Flooring, Inc.
(the “Company”) and is effective April 1, 2016.

The Plan was established as a spin-off plan from the Armstrong Nonqualified
Deferred Compensation Plan (the “Prior Plan”) as sponsored by Armstrong World
Industries, Inc. in connection with the spin-off of the Company from Armstrong
World Industries, Inc. Deferral and distribution elections and Account balances
from the Prior Plan have been carried forward to be effective under the Plan
with respect to those employees who have transferred from Armstrong World
Industries, Inc. to the Company. No “separation from service” shall be deemed to
have occurred solely as a result of a transfer of employment directly from
Armstrong World Industries, Inc. to the Company.

The Plan is a nonqualified deferred compensation plan for a select group of
management or highly compensated employees. The Plan is intended to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
to achieve deferral of taxation until deferred amounts are distributed in
accordance with the terms of the Plan.

1. DEFINITIONS

1.1 “Account” shall mean an account established on the books of the Company for
the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon.

1.2 “Administrator” shall mean the Retirement Committee of the Company.

1.3 “Beneficiary” means the person or persons, trust or other entity designated
in writing by a Participant to receive payments under the Plan upon the death of
a Participant.

1.4 “Board” means the Board of Directors of the Company.

1.5 “Bonus” means any discretionary performance-based cash bonuses paid for
services with the Company.

1.6 “Bonus Deferrals” means the deferrals elected by the Participant pursuant to
Section 3.2.

1.7 “Change in Control” means the first to occur of any of the following events:
(i) a Change in Ownership of the Company, (ii) a Change in Effective Control of
the Company or (iii) a Change in the Ownership of a Substantial Portion of the
Assets of the Company.

(a) A “Change in Ownership” of the Company occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company.

 

1



--------------------------------------------------------------------------------

(b) A “Change in Effective Control” of the Company occurs on the date that
either:

(i) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company; or

(ii) a majority of members of the Company’s board of directors is replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election.

(c) A “Change in the Ownership of a Substantial Portion of the Assets of the
Company” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12 month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this Section 1.6(c) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.

The determination of whether a Change in Control event has occurred will be made
in accordance with the requirements of Code Section 409A and the guidance issued
thereunder. The foregoing definition of Change in Control shall exclude the
spin-off of the Company from Armstrong World Industries, Inc.

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.9 “Company” shall mean Armstrong Flooring, Inc. and any other subsidiary
corporation controlled by the Company that adopts this Plan with the permission
of the Administrator.

1.10 “Compensation” shall include a Participant’s annual base salary and any
actual bonus payable under the Participant’s employing Company’s short-term
bonus plan received by the employee for services with such Company.

1.11 “Deferral Account” means the Account which is maintained with respect to
the Salary Deferrals and Bonus Deferrals of the Participant and any hypothetical
earnings or losses thereon.

1.12 “Effective Date” means April 1, 2016.

 

2



--------------------------------------------------------------------------------

1.13 “Excess Compensation” means the Participant’s Compensation for the Plan
Year in excess of 12.5 times the Code Section 402(g) limit in effect for such
Plan Year

1.14 “Investment Funds” shall mean the investment alternatives made available by
the Administrator from time to time under the Plan.

1.15 “Matching Account” means the Account which is maintained with respect to
the Matching Credits of the Participant and any hypothetical earnings or losses
thereon.

1.16 “Matching Credits” means the credits allocated to the Participant pursuant
to Section 4.1.

1.17 “Participant” shall be each employee who has been selected for
participation by the Administrator, who satisfies all conditions of eligibility.

1.18 “Plan” means the Armstrong Flooring, Inc. Nonqualified Deferred
Compensation Plan, the Plan set forth herein, as amended from time to time.

1.19 “Plan Year” means a 12-consecutive month period commencing January 1st and
ending on the following December 31st.

1.20 “Qualified Plan” means the Armstrong Flooring, Inc. 401(k) Savings Plan and
any successor plan thereto.

1.21 “Retirement Supplement Credits” means the credits allocated to the
Participant pursuant to Section 4.2.

1.22 “Retirement Supplement Account” means the Account which is maintained with
respect to the Retirement Supplement Credits of the Participant and any
hypothetical earnings or losses thereon.

1.23 “Salary Deferrals” means the deferrals elected by the Participant pursuant
to Section 3.1.

1.24 “Termination” means a Participant’s “separation from service” as defined
under Treas. Reg. § 1.409A-1(h).

1.25 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

1.26 “Valuation Date” means any day on which the New York Stock Exchange or any
successor to its business is open for trading.

 

3



--------------------------------------------------------------------------------

2. ELIGIBILITY AND PARTICIPATION

2.1 Eligibility for Participation: Participation in the Plan is limited to those
individuals who have been selected for participation by the Administrator. No
individual shall be eligible for selection unless he/she meets one or more of
the following criteria:

(a) To be eligible to make Salary Deferrals or Bonus Deferrals for a Plan Year:

(i) the individual must be a management employee in a position Grade 15 or
higher as of the September 1st prior to the Plan Year or, for the Plan Year in
which an individual is first hired by or transferred to a Company, the
individual must be hired or transferred to a position that is Grade 15 or higher
(individuals previously employed by a participating Company who are promoted to
a position Grade 15 or higher must be in the eligible position as of the
September 1 prior to the Plan Year to participate for that Plan Year), and

(ii) the individual must earn Compensation for the Plan Year in excess of
12.5 times the Code Section 402(g) limit in effect for such Plan Year.

(b) To be eligible to receive Matching Credits, the employee Participants must
make a Salary Deferral election or a Bonus Deferral election for the Plan Year
and must not be actively accruing any benefit under [the defined benefit plan of
the Company].

(c) To be eligible to receive Retirement Supplement Credits, the individual must
be a management employee in a position Grade 15 or higher as of his or her
crediting date and have been designated to receive Retirement Supplement Credits
by the Administrator.

2.2 Commencement of Participation: Each Participant shall be provided an
opportunity to designate irrevocably, prior to each Plan Year (or, in the
Participant’s first year of eligibility, within 30 days following the date the
Participant became eligible), his or her elections pursuant to Article 3. Any
such designation must be made in the manner authorized by the Administrator and
must be accompanied by, as applicable:

(a) an irrevocable authorization for the Company to make regular deductions to
cover the amount of such deferrals elected pursuant to Section 3.1;

(b) an irrevocable authorization to defer receipt of a percentage of future
Bonus amounts for any year as elected under Section 3.2;

(c) an investment election with respect to each of the Participant’s Accounts as
provided under Section 5.3;

(d) a designation of Beneficiary; and

(e) a designation as to the form and timing of the distribution of each of the
Participant’s Accounts as provided under Sections 6.1 and 6.2.

 

4



--------------------------------------------------------------------------------

Each Participant’s deferred elections pursuant to this Section 2.2 shall be
automatically renewed for each subsequent Plan Year unless the Participant makes
a new deferral election prior to the beginning of the Plan Year, pursuant to
this Section 2.2.

2.3 Cessation of Participation: A Participant shall cease to be an active
Participant on the earliest of:

(a) the date on which the Plan terminates, or

(b) the date on which he or she ceases to be eligible to participate in the Plan
under Section 2.1.

A former active Participant will be deemed a Participant for all purposes except
with respect to the right to make deferrals, as long as he or she maintains a
Participant Account.

3. DEFERRAL OF COMPENSATION

3.1 Salary Deferrals: Each Participant eligible to make Salary Deferrals may
authorize the Company by which he or she is employed, in the manner described in
Section 2.2, to have Salary Deferrals made on his or her behalf. Such election
shall apply to the Participant’s Excess Compensation attributable to services
performed in the Plan Year subsequent to the year of the election (or the year
of an automatic renewal of an election, as applicable pursuant to Section 2.2).
Such Salary Deferrals shall be a stated percentage of the Participant’s Excess
Compensation, up to 25 percent as designated by the Participant. A Participant’s
election to make a Salary Deferral or the automatic renewal of such election
shall be irrevocable as of the beginning of the applicable Plan Year. A
Participant’s new election to make a Salary Deferral shall continue in effect
for each subsequent Plan Year unless otherwise elected by the Participant
pursuant to Section 2.2.

3.2 Bonus Deferrals: Notwithstanding deferrals made under Section 3.1, by
December 31 of each year or such earlier date as the Administrator may
determine, each Participant eligible to make Bonus Deferrals may authorize the
Company by which he or she is employed, in the manner described in Section 2.2,
to defer a percentage of his or her Bonus that is Excess Compensation that would
otherwise be payable for services performed in the twelve-month period beginning
on the January 1 immediately following such December 31. Such Bonus Deferrals
shall be a stated percentage of the Participant’s Excess Compensation, up to
25 percent as designated by the Participant. A Participant’s new election to
defer a Bonus shall continue in effect for each subsequent Plan Year unless
otherwise elected by the Participant pursuant to Section 2.2.

3.3 First Year of Eligibility: In the case of the first year in which a
Participant becomes eligible to participate in the Plan, such Participant’s
election with respect to Sections 3.1 may be made with respect to services to be
performed subsequent to the election within 30 days following the date the
Participant becomes eligible to participate in the Plan.

 

5



--------------------------------------------------------------------------------

4. EMPLOYER CONTRIBUTIONS

4.1 Matching Credits: For each pay period that the employee Participant makes
Salary Deferrals and/or Bonus Deferrals, the Company shall make Matching Credits
on behalf of each Participant eligible for Matching Credits in an amount equal
to 100% of the first 4% and 50% of the next 4% of the Participant’s Salary
Deferrals and Bonus Deferrals for such pay period. Such Matching Credits shall
be fully vested at the same time as the Participant’s matching contributions
under the Qualified Plan.

4.2 Retirement Supplement Credits: The Company shall make Retirement Supplement
Credits to the Retirement Supplement Account in the manner and at such time as
determined by the Administrator. Retirement Supplement Credits shall be fully
vested at the same time as the Participant’s matching contributions under the
Qualified Plan.

5. INVESTMENT OF CONTRIBUTION

5.1 Establishment of Accounts: The Company shall establish Accounts for each
Participant, but only to the extent the Participant has amounts to be allocated
to such Account:

(a) a Deferral Account to which shall be credited the Participant’s Salary
Deferrals and Bonus Deferrals and any deemed earnings and losses credited
thereto;

(b) a Matching Account to which shall be credited the Participant’s Matching
Credits and any deemed earnings and losses credited thereto.

(c) a Retirement Supplement Account to which shall be credited the Participant’s
Retirement Supplement Credits and any deemed earnings and losses credited
thereto.

Each Participant shall receive periodic statements (no less frequently than
quarterly) reflecting the balances in his or her Participant Accounts.

5.2 Obligation of the Company: Individual benefits under the Plan are payable as
they become due solely from the general assets of the Company. To the extent a
Participant, or any person, acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any general creditor of
the Company. Neither this Plan, nor any action taken pursuant to the terms of
this Plan, shall be considered to create a fiduciary relationship between the
Company and the Participant, or any other persons, or to require the
establishment of a trust in which the assets are beyond the claims of any
general creditor of the Company.

5.3 Establishment of Investment Funds: The Administrator will establish multiple
deemed Investment Funds which will be maintained for the purpose of determining
the investment return to be credited to each Participant’s Accounts. The
Administrator may change the number, identity or composition of the Investment
Funds from time to time. Each Participant will indicate the Investment Funds
based on which amounts allocated in accordance with Articles 3 and 4 are to be
adjusted. Each Participant’s Accounts will be increased or decreased by the net
amount of investment earnings or losses that it would have achieved had it
actually been invested in the deemed investments. The Company is not required to
purchase or hold any of the deemed investments. Investment Fund elections must
be made in a minimum of 1%

 

6



--------------------------------------------------------------------------------

increments and in such manner as the Administrator will specify. A Participant
may make separate Investment Fund elections with respect to each Account (as
applicable) set forth in Section 5.1. A Participant may change his or her
Investment Fund election periodically in the manner provided by the
Administrator. Any such change shall become effective as soon as
administratively practicable following the date the Administrator receives
notice of such change in the form prescribed by the Administrator.

5.4 Crediting Investment Results: No less frequently than as of each Valuation
Date, each Participant Account will be increased or decreased to reflect
investment results. Each Participant Account will be credited with the
investment return of the Investment Funds in which the Participant elected to be
deemed to participate. The credited investment return is intended to reflect the
actual performance of the Investment Funds net of any applicable investment
management fees or administrative expenses determined by the Administrator.
Notwithstanding the above, the amount of any payment of Plan benefits pursuant
to Article 6 or upon Plan termination shall be determined as of the Valuation
Date preceding the date of payment.

6. PAYMENT AND AMOUNT OF BENEFITS

6.1 Form of Distribution:

(a) Each Participant shall elect the form and timing of the distribution with
respect to each of his or her Participant Accounts in the manner authorized by
the Administrator. The Participant’s election shall indicate the form of
distribution of the amounts credited to each of the Participant’s:

(1) Deferral Account and Matching Account (a single election with respect to
these accounts); and

(2) Retirement Supplement Account.

(b) The Participant’s election shall indicate that a payment shall be made in a
lump sum or 120 substantially equal monthly installments (over 10 years). If the
Participant elects a monthly installment distribution, the amount of each
installment shall be determined by multiplying the Participant’s remaining
Account balance by a fraction, the numerator of which is one (1) and the
denominator of which is the number of months remaining in the installment
period. Amounts distributed in installments shall be debited pro rata from each
Investment Fund maintained for the respective Account at the time of
distribution under Section 5.3.

(c) If the Participant fails to timely make an election with respect to the form
of distribution of his or her Account(s) as provided in this Section 6.1, the
Participant’s Account(s) shall be distributed in a lump sum.

6.2 Time of Distribution: Each Participant shall elect the timing of the
distribution with respect to his or her Participant Account in the manner
authorized by the Administrator. A Participant shall make a separate election as
to the timing of payment with respect to each Account grouping specified in
Section 6.1(a) above. The Participant’s election(s) shall indicate that payment
shall be made (in the case of a lump sum election) or shall commence (in the
case of an installment election):

(a) within 45 days following the Participant’s Termination; provided, however,
if the Participant is a key employee (as defined in Code Section 416(i) without
regard to paragraph (5) thereof) and the stock of the Company is publicly traded
on an established securities market, distributions shall not commence before the
date which is 6 months following the date of Termination (or, if earlier, the
death of the Participant); or

 

7



--------------------------------------------------------------------------------

(b) in a specific month and year, but in no event (1) later than the first of
the month following the Participant’s 70th birthday, or (2) earlier than the
Participant’s Termination. If a Participant elects his or her distribution to be
made or commenced in accordance with this paragraph (b), and such date falls
before the Participant’s Termination, the distribution shall be made within
45 days following the Participant’s Termination.

If the Participant fails to timely make an election with respect to the timing
of distribution of his or her Account(s) as provided in this Section 6.2, the
Participant’s Account(s) shall be distributed or commence distribution on or
within 45 days following the Participant’s Termination.

6.3 Change in Control Election: Notwithstanding the elections made in accordance
with Sections 6.1 and 6.2 above, a Participant may elect that in the event of a
Change in Control, an election shall be superseded and that, in the event of the
Participant’s Termination within 12 months following the Change in Control, the
Account balance shall be paid in a lump sum. If so elected, such lump sum
payment shall be made within 45 days following the Participant’s Termination;
provided, however, if the Participant is a key employee (as defined in Code
Section 416(i) without regard to paragraph (5) thereof) and the stock of the
Company is publicly traded on an established securities market, distributions
shall not commence before the date which is 6 months following the date of
Termination (or, if earlier, the death of the Participant).

6.4 Change in Form or Time of Distribution: A Participant may change his or her
form and timing election applicable to the distribution of an Account under
Sections 6.1, 6.2 and 6.3, provided that such request for change (i) does not
take effect until at least twelve (12) months after the date on which it is
made, (ii) with respect to payments made at a specified time or pursuant to a
fixed schedule, is made at least twelve (12) months prior to the date on which
such distribution would otherwise have been made or commenced and (iii) with
respect to elections under Section 6.1 and 6.2, the first payment with respect
to such new election is deferred for a period of not less than five (5) years
beyond the date such distribution would otherwise have been made.

6.5 Distribution after Death: If a Participant dies prior to receiving the
entire amounts credited to his or her Participant Accounts, the remaining
amounts shall be paid to the Participant’s Beneficiary designated by the
Participant at the time and in the form as previously elected by the Participant
under Section 6.1, 6.2 and 6.3 (i.e., there are no special distribution
elections for distribution upon death). In the case of an election for amounts
to be paid as of Termination, the Participant’s death shall be considered a
Termination.

 

8



--------------------------------------------------------------------------------

6.6 De Minimis Distributions: Notwithstanding the provisions of Sections 6.1,
6.2, 6.3, 6.4 and 6.5 with respect to the form of distribution, if, as of the
Participant’s Termination or death and prior to the commencement of installment
payments, the value of amounts in all of the Participant’s Accounts (determined
as of the Valuation Date immediately preceding such date) is less than $10,000,
the entire balance in the Participant’s Accounts shall be distributed to the
Participant (or if the Participant is deceased, the Participant’s Beneficiary)
as a lump sum payment.

6.7 Distribution Due to Unforeseeable Emergency: Distributions hereunder may
commence if the Administrator determines, based upon uniform, established
standards consistent with Treas. Reg. § 1.409A-3(i)(3), that the Participant has
incurred an Unforeseeable Emergency. The amount distributed under this
Section 6.7 shall not exceed the amount necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
maybe relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship.) Distributions
under this Section 6.7 shall be distributed from the Participant’s Deferral
Account under Section 5.1. Distributions under this Section 6.7 from a
Participant’s Deferral Account shall first be debited from the Participant’s
Salary Deferrals and then from the Participant’s Bonus Deferrals, and any deemed
earnings and losses credited thereto. No distribution under this Section 6.7
shall be made from the Participant’s Matching Account under Section 5.1. Amounts
distributed pursuant to this Section 6.7 shall be debited prorata from each
Investment Fund maintained for the respective Account at the time of
distribution under Section 5.3.

6.8 Termination for Willful, Deliberate or Gross Misconduct: In the event that a
Participant (i) is discharged for willful, deliberate, or gross misconduct as
determined by the Board or a duly constituted committee thereof; or (ii) if
following the Participant’s Termination and, within a period of three years
thereafter, the Participant engages in any business or enters into any
employment which the Board or a duly constituted committee thereof determines to
be either directly or indirectly competitive with the business of the Company or
substantially injurious to the Company’s financial interest (the occurrence of
an event described in (i) or (ii) shall be referred to as “Injurious Conduct”),
all amounts attributable to the Matching Account and Retirement Supplement
Account shall be forfeited. Further, the Board or a duly constituted committee
thereof, in its discretion, may require the Participant who has engaged in
Injurious Conduct to return any amounts attributable to the Matching Account and
Retirement Supplement Account previously received by the Participant, provided
the right to require repayment under this Section 6.8 must be exercised within
ninety (90) days after the Board (or committee, as the case may be) first learns
of the Injurious Conduct, but in no event later than twenty-four (24) months
after the Participant’s Termination. A Participant may request the Board or a
duly constituted committee thereof, in writing, to determine whether any
proposed business or employment activity would constitute Injurious Conduct.
Such a request shall fully describe the proposed activity and the Board’s (or
the committee’s, as the case may be) determination shall be limited to the
specific activity so described.

 

9



--------------------------------------------------------------------------------

7. FINANCING

No Participant shall have any right or interest in any such policy or the
proceeds thereof or in any other specific fund or asset of the Company as a
result of the Plan. The rights of Participants to benefit payments hereunder
shall be no greater than those of a general creditor.

8. AMENDMENT OR TERMINATION

8.1 Plan Amendment: The Plan may be amended or otherwise modified by the
Administrator, in whole or in part, provided that no amendment or modification
shall divest any Participant of any amount previously credited to his or her
Participant Accounts under Article 3 and 4 or of the amount and method of
crediting earnings to such Participant Accounts under Article 5 of the Plan as
of the date of such amendment. Notwithstanding the foregoing, this Section 8.1
shall not prohibit a spin-off or transfer of liabilities from this Plan to
another plan provided the new plan provides the affected Participant with the
same benefits or amounts after the spin-off or transfer as the affected
Participant had under this Plan prior to the spin-off or transfer.

8.2 Termination of the Plan: The Administrator reserves the right to terminate
the Plan at any time in whole or in part. In the event of any such termination,
the Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Accounts in the form and at the benefit commencement date
elected by the Participant pursuant to Article 6 of the Plan. Earnings shall
continue to be allocated under Article 5 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan.

9. ADMINISTRATION

9.1 Administration: Responsibility for establishing the requirements for
participation and for administration of the Plan shall be vested in the
Administrator, which shall have the full and exclusive discretionary authority
to interpret the Plan, to determine all benefits and to resolve all questions
arising from the administration, interpretation, and application of their
provisions, either by general rules or by particular decisions, including
determinations as to whether a claimant is eligible for benefits, the amount,
form and timing of benefits, and any other matter (including any question of
fact) raised by a claimant or identified by the Administrator. The Administrator
may delegate administrative tasks as necessary to persons who are not
Administrator members. All decisions of the Administrator shall be conclusive
and binding upon all affected persons.

9.2 Plan Expenses: The expenses of administering the Plan shall be borne by the
Company. No employee shall receive any remuneration for service in such
capacity. However, expenses of the Administrator or its members paid or incurred
in connection with administering the Plan shall be reimbursed by the Company.

9.3 Liability: The Company shall indemnify and hold harmless the members of the
Administrator against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to this Plan, except in
the case of gross negligence or willful misconduct.

 

10



--------------------------------------------------------------------------------

10. CLAIMS PROCEDURE

10.1 Claim: Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Administrator which shall respond in writing as
soon as practicable.

10.2 Denial of Claim: If the claim or request is denied, the written notice of
denial shall state:

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

(b) A description of any additional material or information required and an
explanation of why it is necessary.

(c) An explanation of the Plan’s claim review procedure.

10.3 Review of Claim: Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Administrator. The claim or request shall be reviewed by the
Administrator who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.

10.4 Final Decision: The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions. All decisions on review shall be final
and bind all parties concerned.

10.5 Attorney’s Fees and Expenses: In the event a Participant’s claim for
benefits under this Plan is denied and the Participant successfully appeals the
denial of such claim under the foregoing procedures, the Company shall pay or
reimburse the legal fees and expenses directly incurred by the Participant in
connection with his appeal subject to a maximum payment or reimbursement of
one-third of the balance of the Participant’s Accounts. Any such legal fees and
expenses shall be paid to, or on behalf of, the Participant no later than thirty
(30) days following the Participant’s written request for the payment of such
legal fees and expenses, provided the Participant supplies the Administrator
with evidence of the fees and expenses incurred by the Participant that the
Administrator, in its sole discretion, determines is sufficient.

10.6 Interest on Delayed Payments: Further, in the event a Participant’s claim
for benefits under this Plan is denied and the Participant successfully appeals
the denial of such claim under the foregoing procedures, the Company shall pay
to the Participant interest on the portion of the Participant’s benefits that
were not otherwise paid when due because of the initial denial of the claim. For
purposes of the preceding sentence, interest shall accrue at an annual rate
equal to the prime rate as quoted in the Wall Street Journal as of the date the
benefits would otherwise have been paid if the claim had not initially been
denied, plus five percent (5%), and shall be adjusted as necessary to reflect
any partial payment or payments of the amounts owed to the Participant.

 

11



--------------------------------------------------------------------------------

11. MISCELLANEOUS

11.1 Non-Alienation of Benefits: No amount payable under the Plan shall be
subject to assignment, transfer, sale, pledge, encumbrance, alienation or charge
by a Participant or the Beneficiary of a Participant except as may be required
by law.

11.2 Limitation of Rights: Neither the establishment of this Plan, nor any
modification thereof, nor the creation of an Account, nor the payment of any
benefits shall be construed as giving

(a) any Participant, Beneficiary, or any other person whomsoever, any legal or
equitable right against the Company unless such right shall be specifically
provided for in the Plan or conferred by affirmative action of the Administrator
in accordance with the terms and provisions of the Plan; or

(b) any Participant, or other person whomsoever, the right to be retained in the
service of the Company, and all Participants and other employees shall remain
subject to termination to the same extent as if the Plan had never been adopted.

11.3 Participant’s Rights Unsecured: The right of any Participant or Beneficiary
to receive payment under the provisions of the Plan shall be as an unsecured
claim against the Company, and no provisions contained in the Plan shall be
construed to give any Participant or Beneficiary at any time a security interest
in the Participant’s Accounts or any asset of the Company. The liabilities of
the Company to any Participant or Beneficiary pursuant to the Plan shall be
those of a debtor pursuant to such contractual obligations as are created by the
Plan. Accounts, if any, which may be set aside by the Company for accounting
purposes shall not in any way be held in trust for, or be subject to the claims
of, a Participant or Beneficiary.

11.4 Incapacity: In the event that the Administrator shall find that a
Participant or other person entitled to benefits hereunder is unable to care for
his or her affairs because of illness or accident, the Administrator may direct
that any benefit payment due him or her, unless claim shall have been made
therefor by a duly appointed legal representative, be paid to the Participant’s
spouse, child, parent or other blood relative, or to a person with whom he or
she resides, and any such payment so made shall be a complete discharge of the
liabilities of the Company, any employing company and the Plan therefor.

11.5 Withholding: There shall be deducted from all payments under this Plan the
amount of any taxes required to be withheld by any Federal, state or local
government. The Participants and their Beneficiaries, distributees, and personal
representatives will bear any and all Federal, foreign, state, local or other
income or other taxes imposed on amounts paid under this Plan.

11.6 Severability: Should any provision of the Plan or any regulations adopted
thereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.

 

12



--------------------------------------------------------------------------------

11.7 Controlling Law: The Plan shall be governed by the laws of the Commonwealth
of Pennsylvania except to the extent preempted by ERISA and any other law of the
United States.

 

13



--------------------------------------------------------------------------------

SIGNATURE

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized representative as of this 1st day of April 2016.

 

ARMSTRONG FLOORING, INC. By:   /s/ Christopher S. Parisi

Title:

  SVP, General Counsel and Secretary

 

14